Citation Nr: 0328554	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  99-08 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran had active service from August 1952 to July 1954.  
He died in March 1992.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In March 2001, the Board remanded this matter to the RO for 
additional development and adjudication.  The RO accomplished 
the additional development, but continued the denial of the 
claim; hence, the matter has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1992, as a result of septic 
shock due to pneumonia.  

2.  The treatment rendered at the VA medical facility in 
August 1986 did not result in any additional disability which 
caused, hastened, or contributed substantially or materially 
to the veteran's death in 1992.


CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity 
compensation benefits under 38 U.S.C.A. § 1151 have not been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 
3.358, 3.800 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which had implicitly overruled Karnas in this 
regard); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that Court remand for the Board 
to apply the VCAA is not required where the Board decision 
had been issued before the date of enactment of the VCAA).

Thus, the CAFC has clearly held that section 3(a) of the VCAA 
does not apply retroactively to claims decided by the Board 
before the date of its enactment.  In addition, the VA 
General Counsel, in VAOPGCPREC 11-00 (Nov. 27, 2000), also 
held that the VCAA is retroactively applicable to claims 
still pending on the date of its enactment.  Further, the VA 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claims file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the March 1999 
Statement of the Case (SOC), November 1999 and July 2003 
Supplemental Statements of the Case (SSOCs), March 2001 Board 
remand, and associated correspondence issued since the 
appellant filed her claim, the appellant has been given 
notice of the information and/or medical evidence necessary 
to substantiate her claim.  She was advised that, if he 
adequately identified relevant records with names, addresses, 
and approximate dates of treatment, the RO would attempt to 
obtain evidence on her behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding her claim in the SSOC issued in 
July 2003.  In addition, the appellant was advised of the 
specific VCAA requirements in the July 2003 SSOC.  It thus 
appears that all obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims folder, and that neither she nor 
her representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  

In the present case, the March 2001 Board remand informed the 
appellant of the types of evidence which would be helpful in 
adjudicating her claim, and the RO obtained certain medical 
records and opinions pertinent to the appellant's claim.  
Subsequent to the Board's 2001 remand, the RO obtained 
private records and VA opinions.  That additional evidence 
was duly considered by the RO when it issued the July 2003 
SSOC to the appellant and her representative. 

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  Therefore, the Board finds that 
no useful purpose would be served in remanding this matter 
for more development or procedural steps.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
See also Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual Background

The medical evidence shows that the on August 12, 1986, the 
veteran presented to the Lyons VA Medical Center (VAMC) with 
epigastric distress and tarry stools.  He was found to be 
hypertensive, and with Hgb (hemoglobin) of 5.4 gm.  He 
received a blood transfusion and and emergency endoscopy, 
which revealed acute bleeding from an ulcer.  He was 
transferred to Morristown Memorial Hospital for further care.  

While hospitalized at Morristown Memorial Hospital, he was 
diagnosed with duodenal ulcer with bleeding.  While there, he 
underwent vagotomy and partial gastrectomy, with Billroth-II 
gastro-jejunostomy.  

In an August 21, 1986, Transfusion Reaction Report from 
Morristown Memorial Hospital, it was noted that the veteran 
had low titered IgG anti JKb antibodies, causing a non-
hemolytic delayed Coomb's positive transfusion reaction.  
This reaction was noted to be asymptomatic, since the 
hemoglobin and hematocrit were stable.  

It was reported that antibodies in the Kidd group were 
commonly associated with delayed hemolytic transfusion 
reactions.  It was further indicated that they form rather 
rapidly upon sensitization, and then deteriorate in time, so 
that months after transfusion, the antibodies fall to 
subdetectable levels.  Upon re-exposure to the antigen, a 
brisk anapestic response could lead to a delayed hemolytic 
reaction.  

The veteran received four units of blood in August 1986.  By 
August 20, 1986, when a typing and screening was done for 
additional possible transfusion, a weakly positive anti-JKb 
was seen.  This was noted to be consistent with part 
transfusion sensitization to JKb with recent restimulation by 
the August 12 units, and subsequent anamnestic response.  It 
was noted that the veteran should be watched for signs of 
hemolysis over the next 3 months.  

According to the death certificate, the veteran died in March 
1992, due to septic shock, due to pneumonia.  

An autopsy report dated in March 1992 concluded that the 
veteran had died in septic shock following confluent and 
extensive bronchopneumonia.  He was a known alcoholic.  The 
presence of pneumoconiosis in the lung, of etiology 
undetermined, was noted to be of interest, associated with 
chronic pulmonary emphysema with bulla formation in the upper 
lobe of the right lung.  The hematologic picture presented by 
the veteran was thought to be the result of cirrhosis of the 
liver, combined with a septic process.  

In September 1998, the RO obtained a medical opinion from a 
VA physician.  In this opinion the doctor concluded that the 
veteran did not develop any clinical blood disorder from the 
transfusion he received in 1986 at the Lyons VAMC.  

In April 2003, the RO obtained a medical opinion from a VA 
hematologist.  In this opinion, the doctor concluded that the 
presence of anti-JKb antibody had no relationship to the 
cause of the veteran's death.  


III.  Legal Analysis

The appellant filed her claim in October 1992.  The law 
providing compensation or DIC under 38 U.S.C.A. § 1151 was 
revised, effective October 1, 1997, and the new version of 
the law is more restrictive than the old version (the new law 
essentially requires a showing of fault or negligence by the 
VA in providing medical treatment).  However, the new law 
does not apply in the present case, as the claim has been 
pending since before the change in the law. VAOPGCPREC 40- 
97. The Board has applied the version of 38 U.S.C.A. § 1151 
(and the related regulations, 38 C.F.R. §§ 3.358, 3.800) in 
effect prior to the change.

The version of the law and regulations applicable to the 
present case provides that where a veteran suffers disease, 
injury, death, or the aggravation of an existing disease or 
injury, as the result of VA examination, medical or surgical 
treatment, or hospitalization, and such results in additional 
disability or death, compensation or DIC shall be awarded in 
the same manner as if the disability or death were service- 
connected.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 
3.358, 3.800 (2002).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim is based will be compared with 
the subsequent physical condition resulting from the disease 
or injury.  38 C.F.R. § 3.358(b)(1).  The regulation further 
provides, in part, that benefits will not be payable for the 
continuance or natural progress of disease or injury for 
which VA treatment is authorized.  38 C.F.R. § 3.358(b)(2).  
In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of VA treatment, it 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of treatment.

Benefits are not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those, which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c).

For a claimant to prevail in a claim under the old version of 
38 U.S.C.A. § 1151 and related regulations (which are 
applicable to the present case), it is not required that 
there be a showing of negligence or fault on the part of the 
VA, yet it must be shown that disability was not a necessary 
consequence of VA treatment and that disability or death was 
not the result of natural progress of pre-existing medical 
conditions.

Based upon a review of the evidence of the record, to include 
the medical opinions, and in light of the governing legal 
authority, the Board concludes that entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for the veteran's death, claimed as due to VA treatment, is 
not warranted.

The medical evidence shows the immediate cause of the 
veteran's death at Muhlenberg Regional Medical Center in 
March 1992 was due to septic shock.   This has not been 
controverted by any medical evidence, and is supported by the 
September 1998 and April 2003 VA medical opinions.  
Furthermore, both the 1998 and 2003 VA opinions demonstrate 
that the immediate and underlying causes of the veteran's 
death were not caused or aggravated by any additional 
disability resulting from treatment provided to the veteran 
at the VAMC in 1986.  

The Board has further considered the statements of the 
appellant.  However, the Board is constrained from accepting 
any medical conclusion drawn by the appellant.  As a 
layperson without the appropriate medical training or 
expertise, she is not competent to render a probative 
(persuasive) opinion on a medical matter-
such as whether any medical treatment by VA caused the 
veteran's death.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(a layperson is generally not capable of opining on matters 
requiring medical knowledge).  The Board also points out that 
it cannot exercise its own independent judgment on medical 
matters, but must rely upon medical records and opinions of 
qualified medical professionals.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

The Board concludes that the 1986 VA medical treatment did 
not result in any additional disability which was related to 
the veteran's death, and the criteria for dependency and 
indemnity compensation benefits under 38 U.S.C.A. § 1151 have 
not been met.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 is denied.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



